Per Curiam.
—Schmids brought an action to recover damages for the alleged conversion of goods taken in attachment proceedings. The defendant pleaded the general issue and also special pleas, all of which latter were held bad on demurrer except one. Two of the replications to the remaining special plea were sustained on demurrer. The cause was tried by the court on a stipulation as to the facts. There was judgment for the defendant. No motion for new trial was made. The plaintiff took writ of error. The only assignment of *572errof on the pleading is expressly waived in the brief for the plaintiff in error. The other assignments of error are upon the judgment, and are argued upon the theory that the stipulated facts do not sustain the judgment. As no motion for new trial was made so that the trial judge could have reviewed his finding on the stipulated facts, the appellate court will not consider assignments of error based on the probative force of the evidence.
The judgment, considered with reference to the pleadings, does not appear to be erroneous.
Judgment affirmed.
All concur.